NOTICE OF ALLOWANCE, SECOND DETAILED ACTION
Status of Prosecution
The present application, 16/445,779 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed in the Office on June 19, 2019.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japanese  Patent Application No. 2018-119812 filed on June 25, 2018. 
The Office mailed a first detailed action, non-final rejection on May 13, 2021.
Applicant filed amendments with accompanying remarks and arguments on August 11, 2021.
Examiner initiated an interview on August 17, 2021 to discuss a proposed Examiner’s Amendment to place the application in condition for allowance with Mr. Mark Pratt (RN 45794).
Written confirmation was received to enter the proposed amendment on August 19, 2021. 
Claims 1, 3-6 are pending and are in condition for allowance. Claims 1 is independent.
Examiner’s Amendment
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given via written communication by Applicant’s representative, Mark Pratt on August 19, 2021. Mr. Pratt has agreed and authorized the Examiner to enter the amendments to the claims as noted below. 

Claims
1. (Currently Amended)  A password authentication device comprising:
	a display device having a display screen;
	a display control unit configured to cause a plurality of input key groups including a plurality of soft keys for inputting a password for user authentication to be displayed on the display screen;
	an input operation unit provided at a different position from the plurality of input key groups, and operated by a user to select a soft key on the display screen so as to enable input of a password;
	a sight line detection sensor configured to detect a direction of a line of sight of the user who operates the input operation unit;
	an operation target specifying part configured to specify an input key group located at an end of the line of sight of the user among the plurality of input key groups, based on the direction of the line of sight detected by the sight line detection sensor;
	a password acquisition part configured to assume an operation in the input operation unit as an operation for the input key group specified by the operation target specifying part and to acquire a password inputted through the input operation unit; and
	a password authentication part configured to authenticate the password acquired by the password acquisition part, 
wherein the input operation unit has a touch surface touched by a finger and is configured to be able to select a desired soft key by moving the finger on the touch surface, and 
the display control unit is configured to temporarily select and highlight one predetermined soft key in each of the input key groups when the plurality of input key groups are displayed on the display screen, to, when a movement operation of the finger is performed on the touch surface, specify and highlight, as a selection key by the user, a soft key spaced apart by a distance equivalent to a movement distance of the finger in a direction identical to a movement direction of the finger on the touch surface on the basis of the temporarily selected predetermined soft key with respect to the input key group specified by the operation target specifying part, and to select and highlight a soft key spaced apart by a distance equivalent to the movement distance of the finger in a direction different from the movement direction of the finger on the touch surface on the basis of the temporarily selected predetermined soft key with respect to the other input key groups.

2. (Cancelled)	

3. (Previously Presented)	The password authentication device of claim [[2]]1, wherein the password for user authentication includes a plurality of letters, and
	the display control unit is configured to change a key arrangement of the soft keys of each of the input key groups displayed on the display screen and to change the predetermined soft key temporarily selected in advance whenever a single letter of the password is inputted via the input operation unit.

4. (Previously Presented)	The password authentication device of claim 1, further comprising:
	an invalidation part configured to invalidate input of the password through the input operation unit when none of the input key groups is present at an end of the direction of the line of sight detected by the sight line detection sensor.

5. (Previously Presented)	The password authentication device of claim 1, comprising:
	a person detection unit configured to detect whether a person is present around the user who is using the password authentication device, 
	wherein, when no person is detected by the person detection unit, the display control unit displays only one input key group without performing a process of displaying the plurality of input key groups on the display screen, and the password acquisition part assumes an operation in the input operation unit as an operation for the one input key group displayed on the display screen and acquires a password inputted through the input operation unit.

6. (Original)	An electronic apparatus comprising the password authentication device of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174